Citation Nr: 0327657	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-09 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Basic Eligibility to Nonservice-Connected Pension Benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant served in the Army National Guard.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision of the RO, denying 
basic eligibility to nonservice-connected pension benefits.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in May 2003.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The law provides that if an application is incomplete the 
Secretary will advise the claimant of the information needed 
to complete the application, and that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)- (3).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements, VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203(c).

A veteran meets the service requirements for nonservice-
connected pension if such veteran served in the active 
military, naval, or air service - (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j)(1)-(4) (West 2002); see 
38 C.F.R. § 3.3(a). 

The issue for resolution here is whether the appellant is a 
"veteran who served in the active military, naval, or air 
service."

A response from the National Personnel Records Center (NPRC) 
dated in October 1995 reflects that the appellant served in 
the National Guard, and that a request for records and 
verification of active service should be sent to the State 
Adjutant General's office.

A response from the Office of the Adjutant General of 
Virginia, dated in September 1999, shows no record of the 
claimant ever being a member of the Virginia Army National 
Guard.

Records in the claims folder also reflect that the appellant 
received treatment at the VA medical center in Washington, 
DC, in July and August 1998.

Records received in May 2000 from the Social Security 
Administration reflect that the veteran has been considered 
disabled since December 1998 on the basis of the following 
disabilities:  Cervical and lumbar disc disease and 
arthritis; left shoulder arthritis; bronchial asthma; post-
traumatic stress disorder (PTSD); mild mental retardation; 
and a personality disorder.

A report of telephone contact dated in August 2001 reflects 
that the Washington, DC, National Guard had no record of the 
appellant's service.

Another report of contact dated in October 2002 reflects that 
the Records Management Center in St. Louis had sent the 
appellant's service medical records to the RO in May 1995.

Testimony of the appellant at a hearing in May 2003 was to 
the effect that he had entered military service in the spring 
of 1967, and was discharged in the summer of 1970.  He 
testified that he had basic training at Fort Bragg, North 
Carolina, and had specialized training at Quantico, Virginia.  
He testified that he was sent to Da Nang, Vietnam for 2 
years, and that he was hit in the right leg by a piece of 
mortar shell fragment in 1969.  He testified that when he 
returned from Vietnam, he was sent to Fort Myer, Virginia, 
and then to the Washington, DC, Armory, and was discharged.

The appellant also testified that he had initially been 
drafted, but was rejected by the Richmond, Virginia, 
induction office due to having asthma.  The appellant 
reported that he later enlisted.

The Board recognizes that the RO has made several attempts to 
verify the dates of active service.  It is the opinion of the 
Board that the RO should try one last time to obtain records 
and verify the appellant's service in the National Guard, 
including obtaining records of active service, inactive 
service, personnel records, and medical records.  The 
appellant should also be afforded another opportunity to 
submit evidence in support of his claim, and should be 
notified of any deficiency in obtaining records.
   
In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should, once again, request 
the Washington, DC, National Guard to 
conduct a search of its records, and to 
provide a copy of any of the appellant's 
records, including active service, 
inactive service, personnel, and medical 
records.  The appellant and his 
representative should be notified of any 
deficiency in obtaining these records.

2.  The RO should request a search of the 
appellant's service personnel records 
from the National Personnel Records 
Center (NPRC) for any documentation of 
military service, visitation, or duty in 
Vietnam or service in the waters 
offshore.  Any records bearing on this 
point should be associated with the 
claims folder.

3.  The RO should take appropriate steps 
to contact the appellant and have him 
submit any additional evidence to support 
his claim for basic eligibility for 
nonservice-connected pension benefits.  
In particular, he should be asked to 
present any evidence that tends to 
support his assertions of active duty 
service in Vietnam and elsewhere. 

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

5.  After providing the appellant with 
the appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the claim on appeal.  If any 
of the desired benefits are not granted, 
an appropriate Supplemental Statement of 
the Case should be furnished to the 
appellant and his representative, and 
they should be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




